DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Upon further review of the PTOL-326 mailed with the Non-Final Action on 17 September 2020 it was discovered that drawing acceptance was inadvertently omitted.  To clarify the record, the drawings filed on 16 October 2019 are accepted by the Examiner.  
Information Disclosure Statement
The IDS filed 16 October 2019 has been considered in full.  In the Reply filed 15 December 2020 Applicant correctly points out that this application is a continuation application and that IDS is a resubmission from the parent case such that copies need not be supplied in the present application.
Response to Amendment
Applicant filed a Reply on 14 December 2020 that
Overcomes the claim objections by amending claims 1, 5, 6, and 7;
Overcomes the conditional claim language interpretation of the method claims 1-6 by removing the conditional “when” and replacing it with “in response to” language; and
Overcomes the prior art rejections by amending the independent claims 1, 4, 7, and 10 as further explained below.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Takehara (US 2016/0323597) and Lim (US 2019/0200040 A1) are the closest prior art references of record and were applied under 35 USC 103 to reject claims 1-12.  
Takerhara discloses determining merge candidate positions of the current block according to a size of the current block, wherein the merge candidate positions are positions of spatial or temporal merge candidates as per [0072], [0134], [0140]-[0147] and also discloses that the number of merge candidates may vary (as per paragraph [0079]).  
Lim teaches the previously claimed “determining a number of merge candidate positions of the current block according to a size of the current block such that when the size of the current block is not larger than a predetermined size, the number of the merge candidate position is determined to be zero” but this mapping is dependent upon the previous, broader claim language.  As explained in the first Office Action, page, 7 Lim teaches that”
“when the current block is smaller than a predetermined block size, no merge candidate list (including merge candidate positions of the current block) is generated.  Instead, the merge candidate list is generated on a different block (not the current block but a higher block of the current block.  It is noted that the ‘number’ in the claim is the ‘number of merge candidate positions of the current block’.  By not using positions of the current block but instead positions of a different block (higher than the current block) Lim meets the claim language in which the ‘number’ is determined to be zero when the size of the current block is not larger than a predetermined size.”
 

Applicant also persuasively argues that “the teaching of Lim can indicate a traditional merge candidate list constructed based on candidate positions on the current clock is not used or not generated when the size of the current block is below a threshold. Lim does not and cannot teach a further operation that ‘in response to the size of the current block being not larger than a predetermined size, determining the number of the merge candidate positions for constructing the merge candidate list corresponding to the current block to be zero’ in the context of determining a number of merge candidate positions according to a size of the current block, as described in Claim 1.”
Independent claims 4, 7, and 10 are allowable because they each recite language parallel to that found in claim 1.  Claims 2-3, 5, 6, 8, 9, and 11-12 are allowable at least due to their dependency upon claims 1, 4, 7, or 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/           Examiner, Art Unit 2486                                                                                                                                                                                             
/JAMIE J ATALA/           Supervisory Patent Examiner, Art Unit 2486